Citation Nr: 1519163	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that, in an April 2013 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective May 6, 2011.


FINDING OF FACT

Since the award of service connection, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard July 2009 and August 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2010 and October 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

This appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 30 percent rating is July 20, 2009.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Here, the medical evidence of record regarding the Veteran's PTSD consists of VA treatment records and July 2010 and October 2012 VA examination reports.  VA treatment records from August 29, 2008, show that the Veteran sought VA treatment with complaints including nightmares, sleep problems, worries a lot, anxious, and becomes angry easily.  The treating provider also noted: recurrent and intrusive distressing recollections of Vietnam a few times a day; nightmares almost nightly of Vietnam; occasional flashbacks; avoidance of thoughts, feelings, conversations, activities, places, or people that could remind the Veteran of Vietnam; lost interest in previously enjoyed activities; feelings of detachment, estrangement from others; the Veteran does not socialize often, avoids crowds, and generally eats his meals alone in his bedroom; has problems falling asleep and staying asleep; irritability and outbursts of anger; hypervigilance; startles easily; and checks the perimeter of his property if he wakes up in the night.

At the July 2010 VA examination, the VA examiner diagnosed the Veteran with PTSD.  The VA examiner noted the Veteran's history of traumatic events in-service, to include being involved in mortar attacks and seeing bomb victims with the skin hanging off their backs and arms.

Regarding social functioning, the examiner reported that the Veteran has been married once for 39 years with three adult sons, he has a distant relationship with his wife, and he has good relationships with his children but not too close.  The examiner noted that the Veteran does not have close friends and has acquaintances with whom he will play golf three times a year.  The examiner reported that the Veteran's psychosocial functioning is moderately impaired due to his symptomatology and that he is able to nurture and sustain family relationships but does not have close friendships and tends to isolate himself.  While he is able to interact well enough social situations, the Veteran feels very anxious in such situations and participates in a few rewarding and fulfilling activities.

The examiner reported the following psychiatric exam observations: the Veteran was clean and casually dressed; restless; rapid, clear, and coherent speech; cooperative and attentive; constricted affect; anxious and depressed mood; easily distracted; oriented to time, person, and place; goal-directed and logical thought process; judgment: understands outcome of behavior; average intelligence and fair insight; sleep impairment: 4 hours per night, not restorative, nightmares 2 to 3 times per week, and anxiety about having nightmares when going to bed; no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence; good impulse control; able to maintain minimum personal hygiene and no problems with activities of daily living; and normal memory.

The examiner also reported the following symptoms: recurrent distress dreams of PTSD stressor event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; chronic, moderate, and persistent PTSD symptoms; and persistently anxious and restless since his tour in Vietnam.  The examiner assigned a GAF score of 56 with scores in the past year of 47/29.  Importantly, the examiner reported that the Veteran's PTSD symptoms result in reduced reliability and productivity.

At the October 2012 VA examination, the examiner reported that the overall course of the Veteran's PTSD symptoms and their effect on the Veteran's functioning remained primarily unchanged since the July 2010 VA examination.

VA treatment records generally report symptoms and complaints consistent with the VA examination reports, to include denial of suicidal and homicidal ideation and GAF scores ranging from 49 to 53.  See VA treatment notes dated June 23, 2009, and February 10, 2009.

Regarding lay evidence, the Veteran indicated in a September 2012 statement that he has nightmare problems, hears rocket rounds going off, and is nervous, always waiting for something to happen.  Additionally, the Veteran's wife, in an August 2010 statement, asserted that the Veteran's PTSD symptoms are worse than reflected in the July 2010 VA examination report.  She contends that the Veteran wakes every night in a sweat, talking about mortar rounds, that he jumps if anything drops or bangs, and that she thinks that the Veteran has more suicidal thoughts than he lets be known.

The Board notes that, in a January 2015 Informal Hearing Presentation, the Veteran's representative argues that the Veteran's PTSD symptoms warrant an assignment of at least a 50 percent rating and that the July 2010 VA examiner's report indicating that the his PTSD symptoms cause him to suffer from reduced reliability and productivity is "the hallmark of such a rating."

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no more, for PTSD is warranted since the award of service connection.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  As noted above, treatment records reveal GAF scores ranging from 47 to 56, which is indicative of moderate to serious psychological symptoms.  Further, as the Veteran's representative suggested, the July 2010 VA examiner's assessment that the Veteran's PTSD symptoms cause reduced reliability and productivity is consistent with a 50 percent rating.  Thus, the Board finds that a 50 percent rating more closely approximates the level of impairment due to the Veteran's PTSD since the award of service connection than a 30 percent rating.

Other symptoms listed as examples of the impairment level of a 50 percent rating were not clearly shown during the rating period.  Speech problems, difficulty in understanding complex commands, and impaired abstract thinking were not identified during treatment or during VA examinations.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

However, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent at any time.  The evidence shows that the Veteran's PTSD symptoms interfere with his social functioning, but his symptoms do not rise to the level of social impairment required for a 70 percent evaluation as he has maintained a marriage and good relationships with his children and relationships with golfing.  A disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, and neglect of personal appearance and hygiene.  The Veteran does not have a history of having such symptoms.  While the Veteran's wife contends that the Veteran has suicidal thoughts, a symptom listed in the 70 percent rating criteria, this case does not turn on presence or absence of a single symptom.  In any case, the evidence does not support the presence of suicidal ideation in the Veteran.  Moreover, the Board notes that, while the October 2012 VA examiner reported that the Veteran's symptoms had remained consistent since the prior VA examination, that October 2012 examiner also reported that the Veteran has results in impairment due to mild or transient PTSD or symptoms controlled by medication, which is not an assessment consistent with a rating higher than 50 percent.

Furthermore, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

Therefore, the Board finds that the evidence supports an initial rating of 50 percent, but not more, for the Veteran's PTSD for the entire period on appeal.  See Fenderson, 12 Vet. App. at 119.

The evidence shows that the Veteran's service-connected PTSD results in some impairment.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected PTSD are adequate; thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


